DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.

Drawings
The drawings were received on 9/14/2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thierry (FR2980457).
For Claim 1, figures 1A-6 of Thierry ‘457 disclose an aircraft cabin attendant seat (10), comprising: a support element extending from a cabin floor comprising: a bottom support element portion (42) attached to the cabin color; a top support element portion (40); and a coupler (inside of 40) connecting the bottom support element portion to the top support element portion configures as a guided track system, wherein the top support element portion is configured to slide down via the guided track system to form a compact structure; and a backrest (22) coupled to the top support element portion; a headrest (24) coupled to the top support element portion and disposed above the backrest; a seating portion (14) coupled to the top support element portion and disposed below the backrest, comprising a seat; and a hinge (18) configured to couple the seat to the top support element portion, wherein the seat is configured to retract from a seated position into a storage position, wherein a retraction of the seat from the seated position to the storage position does not cause the top support element to slide down.  
While Thierry ‘457 discloses that the bottom support element part is insertable within the top support element so that the top support element portion surrounds at least a portion of the bottom support element, it is silent about the top support element being insertable within the bottom support element.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the top support element portion being insertable within the bottom support element portion, such that the bottom support element portion surrounds at least a portion of the top support element, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
For Claim 2, figures 1A-6 of Thierry ‘457 disclose that the coupler is disposed above the seating portion.
For Claim 5, figures 1A-6 of Thierry ‘457 disclose that it is configured to accommodate at least two attendants at different times.
For Claim 6, figures 1A-6 of Thierry ‘457 disclose that it is configured to integrate into an element within a passenger seating area.
For Claim 17, figures 1A-6 of Thierry ‘457 disclose that the backrest (22) is configured to contact the bottom support element (42) thru the top support element portion (40) when the aircraft cabin seat is folded into the compact form.
For Claim 18, figures 1A-6 of Thierry ‘457 disclose that the guided track system is not mechanically coupled to the seating portion.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 9/14/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thierry ‘457 in view of In re Einstein, 8 USPQ 167.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/6/2022